DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 21-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “said first and second solenoids”  (claim 21, last line; did Applicant intend to claim “said first and second solenoid valves”?); and “said third solenoid” (claim 22; did Applicant intend to claim “said third solenoid valve”?).
Claims 23-24 are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-16 and 18-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Singh (U.S. 2017/0129795 A1) in view of Huang et al. (U.S. 2018/0154310 A1), hereinafter “Huang”. 

    PNG
    media_image1.png
    347
    587
    media_image1.png
    Greyscale

As for claim 14, Singh teaches a water treatment system comprising a first prefilter 14, a second prefilter 40, and a reverse osmosis membrane unit 36 therebetween, a treated water storage tank 44, all connected by a water feed line 12, and a solenoid valve 28 between the inlet 12 and the reverse osmosis filter.  He doesn’t teach a permeate flush loop but such is taught by Huang.

    PNG
    media_image2.png
    362
    584
    media_image2.png
    Greyscale

Huang teaches a permeate flush loop 129 having an inlet downstream of the reverse osmosis membrane unit and upstream of the treated water storage tank and an outlet between the first prefilter 40 and the of reverse osmosis membrane unit 26.

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the permeate flush loop 129 of Huang in the invention of Singh, since Huang teaches the benefit of a cleaning technique to increase the life of the membranes by reducing scale [0053].

Singh in view of Huang doesn’t specify that the inlet of the permeate flush loop is between the second prefilter and the storage tank.  However, it would have been obvious to the skilled man for the loop inlet to be downstream from the second prefilter in order for the second prefilter 42 to also benefit from the permeate flush cleaning technique to prolong the life of the prefilter 42 by reducing scale or buildup of other particulates or microbial growths therein.   

As for claim 15, both Singh and Huang teach the at least one solenoid valve to be before a first prefilter (e.g. valve 28 is before prefilter 34 is Singh and valve 48 is before prefilter 40 of Huang).

As for claim 16, the permeate flush loop of Huang includes a second solenoid 128.

As for claim 18, upon modification, the second prefilter would be located between the reverse osmosis membrane unit and the second solenoid valve of the loop.

As for claims 19-20, Huang also teaches a third solenoid valve (flush solenoid 49) including a fast flush loop 153 connected to a drain line 144.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the fast flush loop of Huang in the invention of Singh, since Huang teaches the benefit of preventing the buildup of particulates on the membrane surfaces and additionally controlling cross flow velocities to prevent the buildup [0056-0057].

As for the additional limitations of claim 21, Huang also teaches a first pressure sensor 150 and a control unit 30 connected to the pressure sensor and the solenoid valves.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the control unit and sensor of Huang in the invention of Singh for monitoring and control of the filtering and cleaning operations as desired.

As expanded above, the modified Singh teaches the third solenoid valve 49 [as in claim 22].

Singh also teaches a respective TDS sensor (18, 48) upstream and downstream of the reverse osmosis membrane unit [as in claim 23].

As for claim 24, the control system of Huang also teaches a graphic user interface 32 [0040, 0060].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the GUI of Huang in the invention of Singh, since Huang teaches the benefit of displaying data that may be used to determine when the cartridges need to be replaced or display when there is an error in system operation [0060].     

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778